DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The amendment to the speciation filed 3/31/21 has been entered.

Claim Objections
Claims 10-12 and 20-22 are objected to because of the following informalities:  
In claim 10, there is lack of antecedent basis in the specification for the temperature measurement system (100 in figure 1) being a peripheral within a microcontroller (102 in figure 1) because the current source (120) of the temperature measurement system (100) is not within the microcontroller (102).
In claim 20, --has-- should be added after “timer” in line 19.
In claim 22, it is not clear if the charging current recited in line 2 is referring to a current from the PTAT current source in line 14 of base claim 20.
Claims 11, 12, and 21 are objected to for being dependent on an objected base claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-15, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/269839 to Tai et al [hereinafter Tai] in view of U.S. Patent Application Publication 2015/0003490 to Ash et al [hereinafter Ash].
Referring to claim 1, Tai discloses a temperature measurement system (figure 1; paragraphs 17, 20), comprising:
a proportional to absolute temperature (PTAT) current source (70); 
a capacitor (72) selectively coupled to the PTAT current source by a controllable switch (64); 
a controller coupled with a timer (90) and configured to control the switch (64) to couple the capacitor (72) to the PTAT current source (70) for a charging time determined by the timer (90) (paragraphs 17, 20), wherein the capacitor (72) is charged to a voltage during the charging time (paragraph 20); and
an analog-to-digital converter (ADC) (74, 80) having an input coupled to the capacitor (72), and configured for generating a digital representation (OUT) of the voltage on the capacitor after the capacitor has been charged for the charging time determined by the timer (to obtain Vc) (paragraphs 17, 20); 
wherein the digital representation (OUT) is indicative of a temperature (paragraph 27).
Tai does not disclose an electronic circuit configured to calculate a temperature based on the digital representation of the voltage on the capacitor.
However, Ash discloses a temperature measurement system having an electronic circuit (250) (figure 2) configured to calculate a temperature based on a digital representation of a voltage in order to obtain a temperature measurement value (paragraphs 20, 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Tai with an electronic circuit configured to calculate a temperature based on the digital representation of the voltage on the capacitor, as suggested by Ash, in order to obtain a temperature measurement value.

Referring to claim 2, Tai in view of Ash disclose a system having all of the limitations of claim 2, as stated above with respect to claim 1, wherein Tai also discloses a zero change to absolute temperature (ZTAT) current sink (60) (temperature independent current source) configured for adjusting a capacitor charging current to a desired value (paragraph 15).

Referring to claim 7, Tai in view of Ash disclose a system having all of the limitations of claim 7, as stated above with respect to claim 1, wherein Tai discloses the temperature measurement system having a temperature measurement resolution (paragraphs 27, 40, 41), but does not explicitly disclose a temperature measurement resolution selected from any one of the group consisting of less than 1°C, less than 0.5°C, less than 0.2°C, less than 0.1°C, and less than 0.05°C.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tai in view of Ash by providing Tai with a temperature measurement resolution selected from any one of the group consisting of less than 1°C, less than 0.5°C, less than 0.2°C, less than 0.1°C, and less than 0.05°C in order to provide a desired accuracy since Tai discloses that the temperature measurement system has a temperature measurement resolution, and since it has been held that, where the general conditions of a claim disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. See In re Aller, 105 USPQ 233 (CCPA 1995).

Referring to claims 8 and 9, Tai in view of Ash disclose a system having all of the limitations of claims 8 and 9, as stated above with respect to claim 1, wherein Tai discloses the temperature measurement system having a charging time (paragraphs 22-23), but does not explicitly disclose the charging time being selected from any one of the group consisting of less than 1 second, less than 100 milliseconds, less than 10 milliseconds, less than 1 millisecond, less than 100 μs, less than 10 μs, less than 1 μs, and less than 100 ns (as in claim 8); and does not disclose the charging time being about 625 ns (as in claim 9).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tai in view of Ash by providing Tai with a charging time that is selected from any one of the group consisting of less than 1 second, less than 100 milliseconds, less than 10 milliseconds, less than 1 millisecond, less than 100 μs, less than 10 μs, less than 1 μs, and less than 100 ns (as in claim 8) and a charging time that is about 625 ns (as in claim 9), in order to provide a desired accuracy, and since it has been held that, where the general conditions of a claim disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. See In re Aller, 105 USPQ 233 (CCPA 1995).

Referring to claim 10, Tai in view of Ash disclose a system having all of the limitations of claim 10, as stated above with respect to claim 1, except for Tai disclosing that the temperature measurement system is a peripheral within a microcontroller.
However, Ash discloses that the temperature measurement system comprises a microcontroller (250) for obtaining the temperature measurement value (paragraph 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the temperature measurement system of Tai such that is it a peripheral within the microcontroller, as disclosed in Tai in view of Ash with respect to claim 1 above, in order to obtain a temperature within the microcontroller if so desired by a user, and since the location of the temperature measurement system claimed by applicant is considered to be nothing more than a design choice since the particular location claimed by applicant is nothing more than one of numerous locations of the temperature measurement system with respect to the microcontroller that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide in order to provide a temperature measurement system for calculating a temperature based on the digital representation of the voltage on the capacitor, as already suggested by Tai in view Ash.

Referring to claim 11, Tai in view of Ash disclose a system having all of the limitations of claim 11, as stated above with respect to claim 10, wherein Ash discloses that the microcontroller comprises a microprocessor; and a memory coupled to the microprocessor and storing a program for determining the temperature from the digital representation of the voltage (paragraphs 20, 21) on the capacitor of Tai.

Referring to claim 12, Tai in view of Ash disclose a system having all of the limitations of claim 12, as stated above with respect to claim 10, wherein the microcontroller of Tai in view of Ash stated above comprises the ADC and the controllable switch of the temperature measurement system since the temperature measurement system of Tai is within the microcontroller suggested by Ash.
 
Referring to claim 13, Tai in view of Ash disclose a system having all of the limitations of claim 13, as stated above with respect to claim 1, wherein Tai discloses a shorting switch to discharge the capacitor before charging during the charging time (continuous charge and discharge) (paragraph 21).

Referring to claim 14, Tai in view of Ash disclose a system having all of the limitations of claim 14, as stated above with respect to claim 13, wherein Tai discloses the controller controlling the shorting switch (paragraph 21).

Referring to claim 15, Tai discloses a method for measuring temperature (figure 1), said method comprising the steps of:
providing a current from a proportional to absolute temperature (PTAT) current source (70);
charging a capacitor (72) with the current from the PTAT current source (70) for a charging time determined by a timer (90) (paragraphs 17, 20); 
disconnecting the PTAT current source (70) (discharging) after the charging time determined by the timer has passed (paragraph 20); and
measuring a voltage on the capacitor after the charging time determined by the timer has passed (paragraphs 17, 20);
wherein the voltage is indicative of a temperature (paragraph 27).
Tai does not disclose converting the measured voltage to a temperature.
However, Ash discloses a temperature measurement system having an electronic circuit (250) (figure 2) configured to convert a measured voltage to a temperature in order to obtain a temperature measurement value (paragraphs 20, 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Tai with an electronic circuit configured to convert the measured voltage to a temperature, as suggested by Ash, in order to obtain a temperature measurement value.

Referring to claim 17, Tai in view of Ash disclose a method having all of the limitations of claim 17, as stated above with respect to claim 15, wherein Tai also discloses adjusting the capacitor charging current to a desired value with a zero change to absolute temperature (ZTAT) current sink (60) (temperature independent current source) (paragraph 15).

Referring to claim 20, Tai discloses an apparatus for measuring temperature (figure 1), comprising:
a capacitor (72) coupled to an input of an ADC (74, 80);
a first switch (64) coupled between a first node and the capacitor (72);
a second switch (62) coupled between the capacitor and a common voltage (ground);
a switch controller (55) coupled to the first and second switches;
a timer (90) coupled to the switch controller (paragraph 17); and
a proportional to absolute temperature (PTAT) current source (70) coupled between a supply voltage and the first node;
wherein the first switch closes for a certain time determined by the timer (90) and then opens (paragraphs 17, 20); the ADC measures a voltage on the capacitor after the certain time determine by the timer has expired (paragraph 20); and a digital representation (OUT) of a voltage on the capacitor is indicative of a temperature (paragraph 27).
Tai does not disclose the apparatus comprising a microprocessor with memory; the ADC having an output coupled to the microprocessor; the switch controller coupled to the microprocessor; the timer coupled to the microprocessor; and the microprocessor converting the measured voltage to a temperature.
However, Ash discloses a temperature measurement system having an electronic circuit (250) (figure 2) configured to convert a measured voltage to a temperature in order to obtain a temperature measurement value, wherein electronic circuit comprises a microcontroller comprising a microprocessor with a memory for converting a measured voltage to a temperature in order to obtain a temperature measurement value (paragraphs 20, 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Tai with a microprocessor with a memory for converting a measured voltage to a temperature in order to obtain a temperature measurement value, as suggested by Ash. 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tai by having the microcontroller be coupled to an output of the ADC, the switch controller be coupled to the microprocessor, and the timer be coupled to the microprocessor in order to consolidate the amount of controllers into one microcontroller as the one suggested by Ash.

Referring to claim 21, Tai in view of Ash disclose an apparatus having all of the limitations of claim 21, as stated above with respect to claim 20, wherein Tai discloses that the second switch closes and discharges the capacitor before the first switch does (continuous charge and discharge) (paragraph 21).

Referring to claim 22, Tai in view of Ash disclose an apparatus having all of the limitations of claim 22, as stated above with respect to claim 20, wherein Tai also discloses a zero change to absolute temperature (ZTAT) current sink (60) (temperature independent current source) configured for adjusting a capacitor charging current to a desired value (paragraph 15).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tai in view of Ash, as stated above with respect to claim 1, and further in view of U.S. Patent Application Publication 2015/0180486 to Shanan et al [hereinafter Shanan].
Referring to claim 3, Tai in view of Ash disclose a system having all of the limitations of claim 3, as stated above with respect to claim 1, except for Tai disclosing that the PTAT and ZTAT currents are created by band gap circuits.
However, Shanan discloses a temperature measurement system using PTAT and ZTAT currents, wherein the PTAT and ZTAT currents are created by a bandgap circuits for providing currents to the temperature measurement system (paragraph 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tai in view of Ash by creating the PTAT and ZTAT currents of Tai using band gap circuits, as suggested by Shanan, in order to provide PTAT and ZTAT currents to the temperature measurement system.

Claims 4-6, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tai in view of Ash, as stated above with respect to claims 1, 2, and 15, and further in view of U.S. Patent 6,078,208 to Nolan et al [hereinafter Nolan].
Referring to claim 4, Tai in view of Ash disclose a system having all of the limitations of claim 4, as stated above with respect to claim 1, except for Tai disclosing a current mirror to increase the current available from the PTAT current source.
However, Nolan discloses a temperature measurement system having a PTAT current generator using a current mirror to create a current available from a PTAT current source in order to provide a programmable PTAT current as desired (column 4, lines 24-28, 45-48, 53-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tai in view of Ash by providing a current mirror to control the current available from the PTAT current source, as suggested by Nolan, in order to provide a desired PTAT current for the temperature measurement system.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tai in view of Ash and Nolan by having the current mirror increase the current available from the PTAT current source since Nolan discloses that the current available is programmable (controllable), and the particular use of the current mirror claimed by applicant, i.e. to increase the current, is considered to be nothing more than a choice of engineering skill, choice, or design, because particular use of the current mirror claimed by applicant is considered to be the use of numerous uses of the current mirror that a person of ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide using routine experimentation in order to provide a desired PTAT current as already suggested by Nolan.

Referring to claim 5, Tai in view of Ash disclose a system having all of the limitations of claim 5, as stated above with respect to claim 1, except for Tai disclosing a current mirror to adjust the temperature coefficient of the PTAT current source.
However, Nolan discloses a temperature measurement system having a PTAT current generator using a current mirror that adjusts the temperature coefficient (column 4, lines 58-61) of the PTAT current source in order to provide a programmable PTAT current as desired (column 4, lines 24-28, 45-48, 53-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tai in view of Ash by providing a current mirror to adjust the temperature coefficient of the PTAT current source, as suggested by Nolan, in order to provide a desired PTAT current for the temperature measurement system.

Referring to claim 6, Tai in view of Ash disclose a system having all of the limitations of claim 6, as stated above with respect to claim 2, except for Tai disclosing a current mirror to increase the current handling of the ZTAT current sink.
However, Nolan discloses a temperature measurement system having a PTAT current generator using a current mirror to create a current available from a PTAT current source in order to provide a programmable PTAT current as desired, wherein the current mirror can be used with other current generator types (e.g., CTAT) (column 4, lines 24-28, 45-48, 53-56, 62-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tai in view of Ash by providing Tai with a current mirror to increase the current handling of the ZTAT current sink since Nolan discloses that using a current mirror to control the current available from a PTAT current source is desirable in order to provide a desired PTAT current for the temperature measurement system, and since Nolan discloses that a current mirror is useful for other current generator types, thereby making the application of a current mirror to the ZTAT current sink of Tai obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to provide a desired ZTAT current for the temperature measurement system

Referring to claim 18, Tai in view of Ash disclose a method having all of the limitations of claim 18, as stated above with respect to claim 15, except for Tai disclosing increasing the current from the PTAT current source with a mirror current source.
However, Nolan discloses a temperature measurement system having a PTAT current generator using a mirror current source to create a current available from a PTAT current source in order to provide a programmable PTAT current as desired (column 4, lines 24-28, 45-48, 53-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tai in view of Ash by providing a mirror current source to control the current available from the PTAT current source, as suggested by Nolan, in order to provide a desired PTAT current for the temperature measurement system.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tai in view of Ash and Nolan by having the mirror current source increase the current available from the PTAT current source since Nolan discloses that the current available is programmable (controllable), and the particular use of the mirror current source claimed by applicant, i.e. to increase the current, is considered to be nothing more than a choice of engineering skill, choice, or design, because particular use of the mirror current source claimed by applicant is considered to be the use of numerous uses of the mirror current source that a person of ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide using routine experimentation in order to provide a desired PTAT current as already suggested by Nolan.

Referring to claim 19, Tai in view of Ash disclose a method having all of the limitations of claim 19, as stated above with respect to claim 15, except for Tai disclosing increasing a temperature coefficient of the PTAT current source with a mirror current source.
However, Nolan discloses a temperature measurement system having a PTAT current generator using a mirror current source that adjusts the temperature coefficient (column 4, lines 58-61) of the PTAT current source in order to provide a programmable PTAT current as desired (column 4, lines 24-28, 45-48, 53-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tai in view of Ash by providing a mirror current source to adjust the temperature coefficient of the PTAT current source, as suggested by Nolan, in order to provide a desired PTAT current for the temperature measurement system.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method for measuring temperature, comprising determining a reference voltage on the capacitor, wherein the reference voltage is equal to the current from the PTAT current source at a certain temperature multiplied by the charging time divided by a capacitance of the capacitor, determining a current/temperature slope of the PTAT current source, converting the current/temperature slope to a voltage/temperature slope over the charging time; and calculating the temperature from the reference voltage and the voltage/temperature (claim 16).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are not persuasive.
Applicant’s arguments that Tai does not disclose a temperature being calculated from a voltage across the capacitor after the capacitor has been charged because the temperature is calculated based on a frequency of a voltage across the capacitor are not persuasive because Tai discloses that the capacitor (72) is charged to the voltage Vc based on the clock signal (CLK) sent by the timer (90) in paragraphs 17, 20, and 27.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
4/6/21